DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Interpretations
Regarding claims 15 and 21, the phrase “the that longitudinal edges” (multiple occurrences) is interpreted as “the longitudinal edges”.
Regarding claim 21, the claim is understood to terminate in a period. 
Regarding Claims 1 and 10, the phrase “a former associated with the respective first, second, and third configuration” is interpreted as a single former of the packaging line (as opposed to three different, distinct, formers). Note related discussion of limitations related to the second and third configurations below.
Regarding claims 1, 10, and 16, the phrase “one of a first configuration, a second configuration, and a third configuration” is interpreted as only requiring only one of the first … or second …  or third configuration. As such, anticipatory prior art only needs to disclose limitations related to a single configuration and will not require limitation related to a total of three configurations. In other words, because only one of the first, second, and third configurations need be taught by the prior art, limitations related to inter-relations between the first , the second, and third configurations recited in the second part of each corresponding claims need not be present in the prior art (e.g. “wherein in the second configuration …”, or “wherein in the third configuration …” , etc.). Please refer to MPEP 2111.04-II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Note that all 
Regarding Claims 2, 7, 10-11, and 17, the phrase “as to”, in the context “as to the first configuration” or “as to the second configuration”, etc. is interpreted as equivalent “if in”, in other words introducing a conditional/contingent limitation which may, or may not occur. 
Please refer to MPEP 2111.04-II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Note that all limitations related to the second or third configuration refer to steps that are not required as a consequence of “one of” language, as discussed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
Regarding Claims 1-4, 6-10, and 12-21, the disclosure does not enable one of ordinary skill in the art to practice the invention without the following steps, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976):
Selectively configuring the overwrap feed station in any, and each of a first, a second , and a third configuration (in other words the method requiring configuration in each of the first, second, and third configurations, with none of the three configurations being optional/contingent/conditional), 
sealing overlapped longitudinal edges of the overwrap material 

Because (A) the Inventor has not provided direction (for example, with respect to a method where only one of the configurations is provided, and/or a method of packaging in a tube without sealing overlapped longitudinal edges), (B) no working examples have been disclosed, to show at least a working example of a method lacking either the step of configuring in each of the first, second, and third configuration or the step of sealing overlapped longitudinal edges, and (C) the breadth of the claims (a broad range of embodiments are thus claimed, including methods only configuring in the first configurations, or only in the second configuration, etc.), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Furthermore, Claims 2-9, 11-15, and 17-21 are also rejected as depending from a rejected parent claim (see above).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding independent method claims 1, 10, and 16, the scope of the claims is indefinite, because no antecedent basis is provided for “the method comprising”  and because the preamble of each of the claims does not positively indicate that the invention is unequivocally directed to a method; instead, it appears to recite a structure of an overwrap feed station. For the purpose of further prosecuting the claims, each of the preambles of claims 1, 10, and 16 will be assumed to refer to a method of wrapping a product using the overwrap feed station.
Claims 1-4, 6-10,12-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  For each of the corresponding claims above, the omitted steps are: 
Selectively configuring the overwrap feed station in any, and each of a first, a second , and a third configuration (in other words the method requiring configuration in each of the first, second, and third configurations, with none of the three configurations being optional/contingent/conditional), 
sealing overlapped longitudinal edges of the overwrap material 

Regarding Claim 6, there is insufficient antecedent basis either for “the step of directing”.
Regarding Claims 6 and 10, there is insufficient antecedent basis either for “the opening of the former”.
Regarding Claim 10, there is insufficient antecedent basis for “the overwrap material” (line 5), “the same direction”, “the opening of the third former”, “the opening of the second former”, “the infeed station” (understood as “the overwrap feed”).
Regarding Claims 10 and 20, there is insufficient antecedent basis for “the third former” and for “the first, second and third former”.
Regarding Claim 13, there is insufficient antecedent basis either for “the opening of the former” (note double antecedent basis provided:  a first time in parent claim 10 – “the opening”, and a second time in Claim 13 – “an opening”). For the purpose of further prosecuting the claim, the different instances of “opening” will be understood as referring to a same opening.
Regarding Claim 21, there is insufficient antecedent basis for “the first arrangement”, “the second arrangement”, and “the third arrangement”.

Furthermore, Claims 2-9, 11-15, and 17-21 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20070137145 by Dall’Omo et al. (hereinafter “Dall”).
Regarding Claim 1, Dall teaches a method of wrapping (see interpretation under 35 USC 112b above) a product (“kitchen and/or toilet rolls”, Para 0032) in an overwrap feed station (“wrapper”, Para 0025, Fig. 1), wherein the overwrap feed station is adapted and configured for wrapping the product with an overwrap material (“product groups 2 wrapped in the packaging film 3”, Para 0049), the overwrap feed station has an entrance and a discharge (as annotated in Fig. 2 below), and the overwrap feed station is adapted and configured to draw the overwrap material around the product 2 and to form a tube of the overwrap material 3 around the product 2 as the product is being moved from the entrance to the discharge (Abstract: “forming of a tube of film (3) around a frame (5) forming a channel (6) for the passage of the product groups (2)”), the method comprising: 
configuring the overwrap feed [note related 35 USC 112b discussion above re: “infeed”] station in one of a first configuration (Dall teaches the overwrap feed station configured in exactly one of the first and second configurations, namely in the first configuration, as identified presently – see the configuration shown in Fig. 2 below, with a longitudinal sealer 10 on top) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: a second and a third configuration] based upon a desired location of a longitudinal seal to be formed on the tube 3 of the overwrap material around the product 2 (as designed, a longitudinal seal is formed by longitudinal sealer 10, wherein the location and configuration of the longitudinal sealer 10 are compatible with the configuration of the overwrap feed station – Fig. 2, Para 0039: “creation of a second, longitudinal seal S2 on the overlapping longitudinal edges of the film 3, by second 
wherein in the first configuration (of Fig. 2 below), the former 4 is adapted and configured to guide the overwrap material through the entrance of the overwrap feed station in a manner such that longitudinal edges of the overwrap material overlap on a first side of the tube during wrapping of the product (overlapping occurs on the top side of the top support H1, see Fig. 2 below);
[NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and third configurations, see discussion under Claim Interpretations above]
Note that, with respect to dependent claims discussed below, the second and third configurations of the overwrap feed station may be defined as a similar or different configuration as compared to the first configuration , for example having a former or longitudinal sealers positioned or oriented differently. Regardless of whichever features and functionalities of the second and third configurations may be recited in dependent claims, the corresponding limitations are necessarily met by Dall as a consequence of the limitation “one of …  first … second, and … third” in the parent claim being met, as discussed above.


    PNG
    media_image1.png
    533
    681
    media_image1.png
    Greyscale

Annotated Fig. 2 of Dall

Regarding Claim 10, Dall teaches a method of wrapping (see interpretation under 35 USC 112b above) a product (“kitchen and/or toilet rolls”, Para 0032) in a packaging line comprising an overwrap feed station (“wrapper”, Para 0025, Fig. 1), wherein the overwrap feed station has left and right vertical supports (annotated as V1,2 in Fig. 2 above), and bottom and top horizontal supports (annotated as H1,2 in Fig. 2 above) defining an enclosure with a hollow interior (square tubular space defined by frame 5 - Abstract: “forming of a tube of film (3) around a frame (5) forming a channel (6) for the passage of the product groups (2)”) for the overwrap feed station, the overwrap feed station having an entrance and a discharge (as annotated in Fig. 2 above), the overwrap feed station being adapted and configured to draw the overwrap material around the product and to form a tube of the overwrap material around the product as the product is being moved from the entrance to the discharge (Fig. 2, Abstract), the method comprising: 
in one of a first configuration (Dall teaches the overwrap feed station configured in exactly one of the first and second configurations, namely in the first configuration, as identified presently – see the configuration shown in Fig. 2 above, with a longitudinal sealer 10 on top) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: a second and a third configuration] based upon a desired location of a longitudinal seal to be formed on the tube 3 of the overwrap material around the product 2 (as designed, a longitudinal seal is formed by longitudinal sealer 10, wherein the location and configuration of the longitudinal sealer 10 are compatible with the configuration of the overwrap feed station – Fig. 2, Para 0039: “creation of a second, longitudinal seal S2 on the overlapping longitudinal edges of the film 3, by second sealing means 10, simultaneously with the further feed step”) by: 
installing at the entrance (as annotated above) a former (Dall teaches a former 4 being installed, per Fig. 2; Para 0048: “frame 5 consisting of the folder means 4 designed to support the packaging film 3, which is wound around the folder means 4”) associated with the respective first [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: second, and third configuration], 
wherein in the first configuration (of Fig. 2 above), the former 4 is adapted and configured to guide the overwrap material through the entrance of the overwrap feed station in a manner such that longitudinal edges of the overwrap material overlap adjacent to one of the left and right vertical supports V1-2 during wrapping of the product (overlapping occurs at a location adjacent to either of the left and right vertical supports V1,V2, specifically centrally on top of the top support H1; because of the relatively reduced dimensions of all elements, the overlap is located adjacent – i.e. “not distant”, per definition of the term “adjacent” -  to all vertical and horizontal supports V1-2 and H1-2, see above);
[NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and third configurations, see discussion under Claim Interpretations above]
as to one of the first configuration, the second configuration, and the third configuration (in particular, as to the first configuration shown in Fig. 2 above), arranging the overwrap material to travel to an opening of the former (at entrance) such that the overwrap material is positioned relative to the opening of the former in a manner such that the longitudinal edges of the overwrap material overlap adjacent to one of the left and right vertical supports during moving and wrapping of the product (as discussed above, overlapping occurs at a location adjacent to either of the left and right vertical supports V1,V2, specifically centrally on top of the top support H1; because of the relatively reduced dimensions of all elements, the overlap is located adjacent – i.e. “not distant”, per definition of the term “adjacent” -  to all vertical and horizontal supports V1-2 and H1-2, see above); 
[NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to “another of the first configurations, the second configuration, and third configuration” – represented by the “second configuration” – and limitations related to “the other of the first configurations, the second configuration, and third configuration” – represented by the “third configuration”; see discussion under Claim Interpretations above]
wherein for each of the first configuration [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS:  the second configuration, and the third configuration], the overwrap material prior to engaging the former travels in the same direction (i.e. the direction parallel to arrow “A” in Fig. 2 above) .
Note that, with respect to dependent claims discussed below, the second and third configurations of the overwrap feed station may be defined as a similar or different configuration as compared to the first configuration , for example having a former or longitudinal sealers positioned or oriented differently. Regardless of whichever features and functionalities of the second and third configurations may be recited in dependent claims, the corresponding limitations are necessarily met by Dall as a consequence of the limitation “one of …  first … second, and … third” in the parent claim being met, as discussed above.

Regarding Claim 16, Dall teaches a method of wrapping (see interpretation under 35 USC 112b above) a product (“kitchen and/or toilet rolls”, Para 0032) in a packaging line comprising an overwrap feed station (“wrapper”, Para 0025, Fig. 1), wherein the overwrap feed station has left and right vertical supports (annotated as V1,2 in Fig. 2 above), and bottom and top horizontal supports (annotated as H1,2 in Fig. 2 above) defining an enclosure with a hollow interior (square tubular space defined by frame 5 - Abstract: “forming of a tube of film (3) around a frame (5) forming a channel (6) for the passage of the product groups (2)”) for the overwrap feed station, the overwrap feed station having an entrance and a discharge (as annotated in Fig. 2 above), the overwrap feed station being adapted and configured to draw the overwrap material around the product and to form a tube of the overwrap material around the product as the product is being moved from the entrance to the discharge (Fig. 2, Abstract), the method comprising: 
configuring the overwrap feed [note related 35 USC 112b discussion above re: “infeed”] station in one of a first configuration (Dall teaches the overwrap feed station configured in exactly one of the first and second configurations, namely in the first configuration, as identified presently – see the configuration shown in Fig. 2 above, with a longitudinal sealer 10 on top) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: a second and a third configuration] based upon a desired location of a longitudinal seal to be formed on the tube 3 of the overwrap material around the product 2 (as designed, a longitudinal seal is formed by longitudinal sealer 10, wherein the location and configuration of the longitudinal sealer 10 are compatible with the configuration of the overwrap feed station – Fig. 2, Para 0039: “creation of a 
arranging a former (Dall teaches a former 4 being installed, per Fig. 2; Para 0048: “frame 5 consisting of the folder means 4 designed to support the packaging film 3, which is wound around the folder means 4”) on the entrance (as annotated above) of the overwrap feed station in an arrangement associated with the respective first configuration [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: second, and third configuration] , 
wherein in the first configuration (of Fig. 2 above), the former 4 is arranged relative to the entrance of the overwrap feed station such that the overwrap material is guided through the entrance such that longitudinal edges of the overwrap material overlap on a first side of the tube during wrapping of the product (overlapping occurs on the top side of the top support H1, see Fig. 2 above);
[NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and third configurations, see discussion under Claim Interpretations above].
Note that, with respect to dependent claims discussed below, the second and third configurations of the overwrap feed station may be defined as a similar or different configuration as compared to the first configuration , for example having a former or longitudinal sealers positioned or oriented differently. Regardless of whichever features and functionalities of the second and third configurations may be recited in dependent claims, the corresponding limitations are necessarily met by Dall as a consequence of the limitation “one of …  first … second, and … third” in the parent claim being met, as discussed above.

Regarding Claim 2 and 17 (similar limitations, different dependency), Dall further teaches a longitudinal sealer 10 (Fig. 2), the method further comprising:
[NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: “and as to the second configuration … and as to the third configuration … “]. 

Regarding Claim 3, Dall further teaches a former 4 (details above, see rejection of Claim 1.) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and third configurations, see discussion under Claim Interpretations above].

Regarding Claim 4 and 12 (similar limitations, different dependency) , Dall further teaches the former 4 comprises a cap portion and a base portion (as annotated in Fig. 2 above); and installing the former 4 comprises 
installing the cap portion of the former with the base portion of the first former (the cap and base portions are shown as having been both installed, thus the limitation “with” is met – see annotated Fig. 2 above) wherein the base portion of the former (annotated in Fig. 2 above ) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the third configuration].  

Regarding Claims 5, 13, and 18 (same language, different parent claims), Dall further teaches 
moving the product 2 through (as denoted by arrows A designating a sequence of events, including motion through an opening, in Fig. 2) an opening (opening oriented left of the former 4, in Fig. 2 above) of the former 4; 

sealing (by means of longitudinal sealer 10, see Fig. 2) the overlapped longitudinal edges of the overwrap material with the product in a tube of the overwrap material 3.

Regarding Claims 6 and 19 (same language, different parent claims), Dall further teaches that directing (via transversal rollers, see Fig. 2) the overwrap material 3 to the opening of the former 4 comprises directing the overwrap material 3 to travel in a same direction for the first configuration [any of the directions shown in Fig. 2, including vertically upward as directed from the reel 13 towards the former 4 [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and/or third configuration]. 

Regarding Claim 7, Dall further teaches that directing the overwrap material 3 to the opening (as identified in the rejection of a parent claim above) of the former 4 comprises:
as to the first configuration (details above), aligning the overwrap material 3 relative to the opening of the first former in a manner such that longitudinal edges of the overwrap material overlap on the first side (i.e. top side of the top support H1, see Fig. 2 above) of the tube during wrapping of the product 2;
[NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and/or third configuration]. 

Regarding Claims 8 and 20 (similar limitations, different dependency), Dall further teaches that directing the overwrap material 3 to the opening (as identified in the rejection of a parent claim above) comprises unwinding a roll 13 (Fig. 2 above) of the overwrap material 3 about a center axis (central horizontal axis of roll 13) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and/or third configuration]. 

Regarding Claim 11, Dall further teaches a longitudinal sealer 10 (Fig. 2), the method further comprising:
as to the first configuration, arranging the longitudinal sealer 10 adjacent to one of the left and right vertical supports (annotated as V1-2 above) to seal the overlapping longitudinal edges of the overwrap material 3 (as shown in Fig. 2 above, longitudinal sealer 10 is located adjacent to/ nearby/close to any of the four lateral sides of tube 3, including to the first side represented by the top side – see Fig. 2 and details in the rejection of parent claim 1 above); [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: “and as to the second configuration … and as to the third configuration … “]. 

Regarding Claim 14, Dall further teaches unwinding a roll 13 (Fig. 2 above) of the overwrap material 3 about a center axis (central horizontal axis of roll 13) [NOT TAUGHT, NOT REQUIRED AS CONTINGENT LIMITATIONS: all limitations related to the second and/or third configuration]. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record fails to teach a method having all limitations of the following claims (including limitations of their respective parent claims), and including:
Claims 9, 15, and 21: moving the roll of the overwrap material between first, second, and third positions along (understood as parallel to) the center axis, the first, second, and third positions being different and corresponding to overlapping of the longitudinal edges of the overwrap material at different locations.
For context and to illustrate the distinctions with the prior art, Dall teaches a single position of the roll 13 of the overwrap material 3 in a direction parallel to the center axis (center 
Since the prior art (e.g. Dall) teaches methods lacking said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9, 15, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112a-b, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731